UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1550


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

             v.

HENRY COUNTY GENERAL DISTRICT COURT; HALIFAX COUNTY
GENERAL DISTRICT COURT,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Danville. Jackson L. Kiser, Senior District Judge. (4:18-cv-00021-JLK)


Submitted: September 17, 2018                               Decided: September 28, 2018


Before AGEE and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedrick Euron Draper appeals the district court’s order dismissing this civil action

under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no

reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court. Draper v. Henry Cnty. Gen’l Dist.

Ct., No. 4:18-cv-00021-JLK (W.D. Va. Apr. 17, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2